DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1, 17, 51-52, & 68 is/are objected to because of the following informalities:  
Claim 1 recites “at least 0.01 to to no more than 2” which should read “at least 0.01 to no more than 2”. (Note deletion of duplicate “to”)
Claim 17 recites “silane is define by the formula” which should read ““silane is defined by the formula”.
Claim 51 recites “foreign dopanbt or” which should read “foreign dopant or”.
Claim 52 recites “at least 0.01 to to no more than 2” which should read “at least 0.01 to no more than 2”. (Note deletion of duplicate “to”)
Claim 68 recites “silane is define by the formula” which should read ““silane is defined by the formula”.

Appropriate corrections are required.

Allowable Subject Matter
Claim(s) 1-100 is/are allowed (pending corrections).

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) a process for forming an electrolytic capacitor comprising: wherein said cathode layer comprises a self-doped conductive polymer and a cross-linker wherein a weight ratio of said crosslinker to said self-doped conductive polymer is at least 0.01 to no more than 2 (claims 1-51).  

The prior art does not teach or suggest (in combination with the other claim limitations) an electrolytic capacitor comprising: wherein said cathode layer comprises a self-doped conductive polymer and a cross-linker wherein a weight ratio of said crosslinker to said self-doped conductive polymer is at least 0.01 to no more than 2 (claims 52-100).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0103590 discloses a process for forming an electrolytic capacitor comprising: forming an anode (1 – fig. 1; [0003]) comprising a dielectric (2 – fig. 1; [0003]) on said anode; forming a cathode layer (4 – fig. 1; [0003]) on said dielectric wherein said cathode layer comprises a self-doped conductive polymer (abstract).  US 2010/0103590 fails to disclose a cross-linker wherein a weight ratio of said crosslinker to said self-doped conductive polymer is at least 0.01 to no more than 2.  
EP0844284A1 – abstract			US 2004/0260016 – abstract

This application is in condition for allowance except for the following formal matters: 
See specification and claim objection section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848